 In the Matter of GLOBEMAIL SERVICE,, INC.andBOOKKEEPERS,STENOGRAPHERSAND ACCOUNTANTS UNION, LOCAL12646Case No. C-148.-Decided March 10, 1937Hailing and Distributing Service--Interference,Restraint or Coercion:expressed opposition to labor organization, threats of retaliatory action ; dis-crediting union ; propaganda against union ; interference with organizationalactivity ;distributing anti-union statements among employees ; attempts topersuade employees not to join or to resign from union ; attempts to securedisclosure of identity of union members; intimidating union officers and mem-bers ; during strike-soliciting individual strikers to return towork-Discrimc-nation:discharge-UnitAppropriate for Collective Bargaining:functionalcoherence ; eligibility for membership in only organization among employees-Representatives:proof of choice : membership inunion-Collective Bargaining:refusal to meet and negotiate with representatives ; employer's duty as affectedbymajority rule,by strike-Strike:provoked by employer's unfair laborpractices-Employee Status:duringstrike-Strike-Breakers:employed-Rein-statement Ordered, Non-Strikers-Back Pay: awarded-Reinstatement Ordered,Strikers:strike provoked by employer's violation of law; displacement ofemployees hired during strike.Mr. David A. Moscovitzfor the Board.Mr. Norman W. Arnheim,of New York City, for respondent.Mr. Sidney Elliott CohnandMr. Samuel Cohen,of New YorkCity, for the Union.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Bookkeepers, Stenographers and Ac-countantsUnion, Local 12646, hereinafter called the Union, theNational Labor Relations Board, hereinafter called the Board, byElinoreMorehouseHerrick,RegionalDirector for the SecondRegion, issued its complaint dated November 28, 1936, against theGlobe Mail Service, Inc., New York, N. Y., hereinafter called therespondent.The complaint and notice of hearing thereon were dulyserved upon the respondent and the Union.The complaint alleged that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8,subdivisions (1), (3), and (5), and Section 2, subdivisions (6) and(7) of the National Labor Relations Act, 49 Stat. 449. hereinafter610 DECISIONSAND ORDERS611called the Act.On December 4, 1936, the respondent filed its answerto the complaint, denying each and every allegation of the complaintwith reference to the business of the respondent and further denyingthat it had engaged in the alleged unfair labor practices.Pursuant to the notice, a hearing was held in New York City onDecember 7 to 12, inclusive, and December 21 and 22, 1936, beforeDonald Wakefield Smith, a member of the Board, as Trial Examinerduly designated by the Board.The Board, the Union and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues was af-forded to all parties.Evidence was first introduced at the hearingbearing upon the question whether the Board had jurisdiction in thecase.At the conclusion of the testimony on this point, counsel forthe respondent moved that the proceedings be discontinued and thecomplaint dismissed on the ground that the Act is unconstitutional,being in violation of the Fifth and Tenth Amendments of the Consti-tution of the United States, and on the further ground that the Actdoes not apply to the respondent.The motion was denied.All ofthe Trial Examiner's rulings on motions are hereby affirmed.Thereafter the case was transferred to and continued before theBoard, pursuant to Article II, Section 37 of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended.Counselfor the Union and for the respondent filed briefs with the Board,and on January 6,1937, made oral arguments before the Board inWashington, D. C.Upon the entire record in the case, including the pleadings, thestenographic report of the hearing, documentary and other evidenceoffered and received at the hearing, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent is, and has been since September, 1922, a corpora-tion organized and existing under the laws of the State of NewYork, having its principal office and place of business in the .City,County, and State of New York. Charles E. Whitehouse, Jr., is thepresident and owner of a majority of the stock of the respondent,and is in complete charge of its operations.The respondent is engaged in the distribution and quantitymailingof advertising matter, periodicals, and merchandise samples. Itsservice consists of the compiling -and maintenance of mailing lists,and addressing, filing, zoning, distributing, and mailing matter givento it by its various customers to be forwarded to addresses of its cus-5727-37-vol. u-40 612NATIONAL LABOR RELATIONS-BOARDtomers located throughout the United States. It does not composeor 'print the advertising matter that it handles. It is engaged solelyinmailing and distribution.' It receives most of its orders fromfirms having either headquarters or branch offices in New York City,many 'of its customers being nationally known firms doing businesson a nation-wide scale.2. Its business is solicited personally by sales-men and by direct advertising.The operations of the respondent are geared on the one hand tothe orders of its customers and on the other hand to meet the mailschedules and regulations of the post office and the express companies.The order usually states the time within which the work is to becompleted.The business of the respondent is departmentalized ac-cording to the operations involved.Its sales department receives theorder ; then, upon receipt of the mailing matter from the customer or,automatic addressing department, folding department, mailing de-partment, and shipping department as the particular order mayrequire.The work of the employees in the same department andbetween departments is closely interrelated.There is also muchinterchange of employees between the various departments.Most ofthe distribution done by the respondent is through the postal service,with some being accomplished by freight and through express com-panies.Mailing matter is folded, inserted in envelopes or wrapped,and addressed. It is then sorted according to cities; and states, anoperation which is called zoning.The matter is then placed in mailsacks and loaded by employees of the shipping department on trucksbelonging to and operated by the respondent, which haul and deliverthe matter to the post office.There employees of the respondent un-i In a circular issued by the respondent and describing its service (Bd Exh.No. 2) therespondent declares that"We do not write copy nor are we printersBut we will gladlyrefer prospective users of such service to specialists whom we can recommend throughpersonal contactWe number many printers and agencies among our clients "2 The circular to which reference has already been made(Bd. Exh.No 2) contains thefollowing list of customers,which the respondent claims is not completePolo Magazine,Time Magazine, News-Week, Inc, Skouras Theatres, Prentice-Hall, Inc, Tiffany & Com-pany, The Texas Company, E R Squibb & Sons, United States News, The AmericanWeekly, The Conde Nast Press, Radio City Music Hall, The American Mercury, Mac-Fadden Publications, The MacMillan Company, J. P Morgan & Company, Life PublishingCompany, Knott Hotels Corporation, American Legion Monthly, Erwin, Wasey & Company,Daniel Starch&Associates,ColonialRadio Corporation,Johns-Manville Corporation,Curtiss-Wright Corporation,Lead Industries Association,GeneralMotors Corporation,Underwriters Trust Company, Eastern Pharmacal Company, Doubleday Doran & Com-pany, Eugenics Publishing Company, Park & Tilford Company, Inc, Westinghouse X-RayCompany, New York Telephone Company, American 1'harmacal Company, National Proba-tion Association,Columbia Broadcasting System,E Griffiths Hughes&Company,Colgate-Palmolive-Peet Company, McGraw Hill Publishing Company, Chilean Nitrate Sales Cor-poration,James F Newcomb&Company,' Inc, Robert E. Ramsey Organization, Inc ,InternationalMagazine Corporation,MetropolitanLife Insurance Company, NationalAssociation of Book Publishers, American Society of Mechanical Engineers,AmericanAgricultural & Chemical Company, Pacific Coast Borax Company-20 Mule Team Borax,United Air Conditioning Sales Corp,Robert Collier,Inc -Specialist in Direct MailSelling, RKO Theatres-De Luxe, Naborhood and suburban theatres. DECISIONS AND ORDERS613load the sacks on to the platform.Zoning is an essential part of therespondent's operations, because it facilitates shipment and is a re-quirement for obtaining certain favorable rates on quantity mailing.In order to facilitate mailing further, the respondent has variousmethods of stamping the matter which it handles-by pre-cancella-tion machines, postage meters, and -stamp printing.About 20 per cent of the business of the respondent consists ofpreparation,maintenance, and distribution of mailing lists andother matter, which are placed at the disposal of its customers.Therest of the matter handled by the respondent is mailed or shipped.The preponderant part of the matter which is ultimately mailed isdistributed or mailed directly by the respondent; the rest, after it isfolded, inserted in envelopes or wrapped, addressed, zoned, and inmany instances placed in mail sacks, is returned to the customers andultimately reaches the mails directly through the latter.Ninety-five per cent of the matter distributed directly by the respondent isdestined to points outside of the State of New York.The respondent claims to be the largest mail service firm in NewYork 3 and is one of the largest of its kind in the United States. Itoccupies the fifth, sixth, and seventh floors at 148 West 23rd StreetinNew York City. It has about 100 permanent employees and afluctuating number of a few hundred extra employees. It handlesapproximately 25,000,000 pieces of mail a year, and its yearly grossincome is about $200,000.The operations of the respondent consist in acting as mail agentin arranging for transportation of mail matter in interstate com-merce, and in launching such matter in interstate transportation.These operations are in and about the current of interstate com-merce, and so interwoven with interstate transportation as to bepart of interstate transportation.The employees of the respondentare directly engaged in such operations.The aforesaid operations of the respondent constitute trade, traffic,transportation, and commerce among the several States.II.THE UNFAIR LABOR PRACTICESA. The labor disputeThe genesis of the labor dispute is to be found in the dissatisfac-in the plant of the respondent.Before the strike on September 29,1936, some of the employees were working on a piece rate basis whilethe majority were paid on an hourly scale. Several factors enteredinto the determination of the wages of the employees.The first was3 Board Exhibit No. 2. 614NATIONAL LABOR RELATIONS BOARDthe bond plan.The respondent issued bonds which were distributedamong its employees.Solicitation among the employees for sub-scriptions to bonds was pressed by the respondent, and payment forthe bonds was effected by deductions from the wages of the em-ployees.One of the methods used by the respondent to induce itsemployees to purchase bonds was the bonus plan. It consisted ofawarding money premiums by variable and unstable increases inwages to employees over and above the minimum wage of $10 for a44 hour week.The factors entering into the awarding of the bonuswere efficiency, vote by fellow employees, whether the employee pur-chased bonds, and finally, the opinion of the department head andmanagement.No definite weight was assigned to any of these fac.tors; nevertheless, it is apparent that the management could un-fairly favor any of its employees at will.This bonus plan was oneof the major causes for discontent among the employees.-Another wage determining factor was the so-called 90 per centplan by which the total outlay for payroll, rent, and other operatingexpenses was at no time to exceed 90 per cent of the gross income ofthe respondent.The other 10 per cent was to be allotted for thepresident's salary and for depreciation of equipment.This situa-tion was further complicated by the fact that although nominallythe work week consisted of 44 hours, actually most of the regularemployees worked many hours overtime, sometimes as high as 80hours a week, with a standard pay of 30 cents per hour for over-time, irrespective of the hourly wage or piece work rate.The over-time situation was rendered more onerous by reason of the fact thata stagger hour system prevailed; that is, employees were paid onlyfor the time they actually worked, and when there was no work theyhad to stay in the plant and be subject to call for work at any time.It is not surprising that the result of such a labor policy was thatconfusion and dissatisfaction obtained among the employees of therespondent.The resentment among them finally became articulatein the fall of 1936, when it took expression in a sharp increase inUnion membership.The Union is a federal labor union affiliatedwith the American Federation of Labor.In September, 1936,Whitehouse became aware of organizationactivities among the employees and of the prospective collective de-mands for improvement of wage and hour conditions.On Monday,September 21, 1936, he called together the salesmen, the departmentheads and their assistants and discussed the situation with them.Conflicting opinions were expressed as to the policy to be adoptedtowards the Union.Miss Bruce, who was one of the departmentheads, advisedWhitehouse to meet with the representatives of theUnion and ascertain their demands.Apparently such a policy didnot find favor with Whitehouse because thereafter hostility to the DECISIONS AND ORDERS615Union was evident in every move of the respondent.Thus, duringthe late afternoon of Thursday, September 24, 1936, Whitehousecalled all of the employees to the seventh floor and delivered himselfof a tirade against the Union.A uniformed policeman was pres-ent, apparently to impress those present.Whitehouse read the fol-lowing prepared statement,4 which was also distributed to everyemployee present, with instructions to fill out the attached ballot :"TO OUR EMPLOYEES"It has been called to my attention that a salesman claimingto work for a union has been soliciting the signatures of ouremployees to have an outsider speaker for them to the man-agement."I am in this plant about 12 hours per day including Satur-day, which covers both night and day shifts.Nobody in theGlobe Mail Service, Inc. who had occasion to speak to me everyet failed of a hearing and sympathetic consideration."We have already made increases in those departments wheredecreases were necessary at the beginning of the Summer.Wehave announced that90%of our income would be devoted. topayroll after taking care of necessary expenses. If anyone in-side or outside the company can show us how to pay you moremoney, you won't have to pay him yourself.The company willgladly do so."In case you are bashful about speaking to me direct, or preferto have someone speak for you, this is your opportunity.Writethe name of that person on the ballot below and I will talk tohim.You don't have to pay $2.00.You won't have to paradeup and down with a sign on your back and you won't have tolose pay striking."If anyone tries to threaten you in order to keep you fromworking, or force you to join a movement you don't want tojoin, they come in the class of criminals.We will have themput under detective observation immediately and you will begiven police protection."C. E. WHITEHOUSE.""I have spoken to you direct whenever I had anything to say."I should like to have ------------ represent me."I should like to speak to you privately."Remarks :"Board Exhibit No 9 NATIONALLABOR RELATIONS BOARDGeorge Green, one of the respondent's salesmen, circulated among theemployees to collect the ballots.The elevator operators were toldnot to take anyone downstairs until the meeting was over.However,Charles Fournier and Ruth Lev left without filling out or depositingtheir ballots.This was in full view of Whitehouse and Green.Although the employees were not expressly required to sign the'ballot, the legend "I should like to speak to you privately" placed theemployees in a position where they had to sign the ballots or risk theclear implication that they were members of the Union.There is noevidence as to the result of this so-called election.However, it wasclearly a move on the part of the respondent to forestall furtherunionization of its employees.Moreover, the legends"I have spoken to you direct whenever I had anything to say"and"I should like to speak to you privately"could not have been taken seriously by the employees. It had anironic sound in view of the fact that sometime before the respondenthad caused to be circulated among the employees a reprint from theAmerican Business Magazine,5 which contained a story with a moral.The tale was that of a worker who had requested a raise and had beendemoted as a result.The front page of this reprint contained thechallenge"REWARD ! !"Is this person to be found in Globe Mail Service Inc."Another step in this active hostility of the respondent to the Uniontook place the next day.This was pay day for the employees of therespondent, and the Union had decided at a meeting that week tocollect Union dues on that day.Since the employees were to be paidat the end of the clay the collection of dues was to take place afterwork.The Union appointed John Mollica, Charles Fournier, MissRuth Lev, and a fourth undisclosed employee of the respondent tocollect the dues.On the same day, Green, apparently the right-handman of Whitehouse in labor relations, supplanted Miss Bruce as de-partment manager.During the day, Green's assistant, Sylvia Co-hen,' told Fournier, Miss Lev, and Mollica that she was Willing toWager that no Union dues would be collected on that day.MissCohen, it may be parenthetically stated, had joined the Union a fewweeks before without having been solicited to do so.Miss Cohen proved to be an excellent prophet.That afternoonGreen sent Fournier, an expert operator of a reliefograph machine,5Respondent's Exh No. 2. DECISIONS AND ORDERS617which makes plates for addressographing, to one of the respondent'scustomers to insert printed matter in envelopes; for this work,Fournier was to be paid less' than his normal 'piece rate.Fournier-left for the job assigned to him, objecting however that he had never'done that kind of work.Fournier worked for the customer onFriday, did not report there for work on Saturday, and returned tothe respondent's plant on Monday morning.'Ruth ' Lev and John Mollica were also prevented from collectingdues on Friday.Miss Lev was watched by one of the employees atthe end of the day. The same fate befell John Mollica.Whitehousetestified that Green hired two guards on Friday; Whitehouse, how-ever, gave no particular reason for this step.Green denied they wereguards.He explained their presence by claiming that they werehelping him to re-arrange equipment.One of the guards wasGeorge Green's brother.Although Mollica had never had an as-sistant,Green assigned his brother as an assistant to Mollica despitethe latter's protestations that he did not need any help. For the restof the day Green's brother followed Mollica wherever he went andkept him under constant surveillance even when he was leaving atthe end of the day. Before Mollica quit work that day he wasinformed by a fellow employee that he was to be searched.Appar-ently fearful of consequences if his Union membership would becomeknown to the respondent, he gave his Union card and money to hisinformant.No Union dues were collected that day.At about 11 a. m. on Monday morning, September 28th, Greeninformed Fournier that there was no more work for him and thathe was discharged.Fournier protested to both Green and White-house that there was enough work for him, but to no avail. Thatevening a Union meeting was held and it was determined that a com-mittee should see Whitehouse on the next day for the purpose ofeffecting the reinstatement of Fournier and to discuss certain de-mands with respect to wages and hours.The committee was toconsist of Sam Barron, president of the Union, Murray Nathan,business manager of the Union, John Mollica, and Charles Fournier.Between 10: 30 and 11 o'clock in the morning on Tuesday, September29th,Barron and Nathan appeared on the sixth floor of the re-spondent's plant to call Mollica so that lie could join them in con-ferring with Whitehouse.Green refused to call Mollica, but orderedthe two guards to evict Barron and Nathan. The guards proceededto shove and push Barron and Nathan despite their explanations ofthe purpose of their visit.The guards took them to Whitehouse'soffice on the fifth floor and stood over them.Barron gave his Unioncard to Whitehouse's secretary and asked to see Whitehouse.White-house's secretary told Barron that Whitehouse would speak to himon the phone.While Barron was explaining the purpose of his 618NATIONAL LABOR RELATIONS BOARDvisit toWhitehouse, he was forcibly interrupted by Green.White-house claimed that he could not see Barron then and asked him towait.Barron explained that they were being physically molestedby the guards and it was therefore impossible for them to remain.According to Barron, Whitehouse told him to come back some otherday, but Barron replied that the presence of the guards showed thatWhitehouse was unwilling to bargain with the Union.However,Barron left his telephone number with Whitehouse and asked himto call later that day, and further told Whitehouse that they wouldbe willing to meet him at any time.Whitehouse made no effort tocall off the guards.Meanwhile, Mollica, during the rest period, atabout 10: 30, went down to the fifth floor to join the committee.Green, seeing him, asked what he was doing there and Mollica ex-plained the purpose of his visit.Green inquired of one of the officegirls whether certain papers were ready.Meanwhile, he told Mollicato return to work in a closed corner of the fifth floor.Mollica, fear-ful that he might be physically assaulted, refused to go.Green thengave him the time sheet and paper which the girl had by that timeprepared, and told him he was fired. Barron, Nathan, Fournier andMollica left for Union headquarters, where a meeting of the em-ployees took place.They were joined there by Ruth Lev. She hadbeen discharged that morning by Green who told her that there wasno more work for her.When she insisted that there was sufficientwork for her, he indignantly remarked that he would not permither to run his business.At noon many of the employees of the respondent met at Unionheadquarters and decided to call a strike in protest against the dis-charge of Fournier,. Mollica, and Lev, and because of the refusal ofWhitehouse to bargain collectively with the committee of the Union.The strike was officially called for 5 o'clock that day.Barron triedseveral times that afternoon to call Whitehouse but without success.Over 100 employees went out on strike.About 45 remained.B. The dischargesThe circumstances surrounding the discharges of Fournier, Mol-lica, and Lev point unerringly to their Union activities as the realreason for their discharge.They were all regular employees whohad high seniority in their respective classifications.Fournier wasemployed by the respondent from 1925 to 1928, and from August,1935, until he was discharged on September 28, 1936.The reasonassigned by Green for Fournier's discharge was that there was aslackening of work and since Fournier was inefficient, he had beenselected for discharge.However, no evidence was introduced tosubstantiate this; in fact, the evidence is clear that there was workI DECISIONS AND ORDERS,619for Fournier at the time of his discharge.Further, Green hadbecome the manager of the department in which Fournier workedonly three days before the discharge, and at no time could he haveobserved Fournier at work, since the latter was away at an assignedjob and did not return until the day of his discharge.Moreover, noevidence was introduced to show that there was any slackening ofwork in the respondent's plant or that there was a general lay off ofregular employees at the time.The only other lay off which ap-peared in the testimony was that of a woman employee who was amember of the Union. By Green's own admission, Fournier's fail-ure to return to his job on Saturday was not the real reason for hisdischarge.Fournier joined the Union on June 22, 1936.He wasthe second employee of the respondent to join the Union and wasvery active in soliciting members.Ruth Lev was the first of the employees of the respondent to jointhe Union, which was in January, 1936. She had worked for therespondent for two years or more before her discharge.Her workconsisted of correction of mailing lists before the addressing wasdone.Green's position that she was discharged because of lack ofwork and inefficiency is entirely without substantiating evidence.He testified that he knew that Ruth Lev was the fiancee of CharlesFournier and since he had observed that she felt badly because ofFournier's discharge the day before, he "figured that perhaps a weekout in the fresh air would get her back into snuff".Although Greentestified that she was merely laid off, the respondent admits in itsanswer that Ruth Lev was discharged.John Mollica had worked for the respondent for seven months.He operated a machine which wrapped magazines and circulars.Green admitted on the stand that when he told Mollica to return towork on the fifth floor on September 29, 1936, Mollica looked fright-ened and nervous. That Mollica's failure to return to work was notthe real reason for his discharge is shown by the fact that Greenasked the office girl for the papers connected with his dischargebefore Mollica refused to return to work.The claim of the respondent that neither Whitehouse nor Greenever knew of the Union membership and activities of the dischargedemployees is belied by the record.The further claim that White-house never heard of the Union until the time of the strike is ridic-ulous in view of the anti-Union speech he made at the meeting onSeptember 24, 1936.Furthermore, the fact that the three employeeswho were discharged were to collect dues for the Union outside ofworking hours, but were prevented from doing so by the respondent,cannot be ascribed to sheer fortuitousness.The design on the partof the respondent to thwart the unionization of its employees bydischarging the three employees most prominent in the activities of 620NATIONALLABOR RELATIONS BOARDthe Union is clearly spelled out from every action of Whitehouseand Green.We therefore find that by discharging John Mollica, CharlesFournier, and Ruth Lev, the respondent discriminated in regard tohire and tenure of employment of these employees and thereby dis-couraged membership in the labor organization known as Book-keepers, Stenographers and Accountants Union, Local No. 12646,and interfered with, restrained and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act. John Mol-lica, Charles Fournier, and Ruth Lev were employees of the respond-ent at the time of their discharges and ceased work because of theaforementioned unfair labor practices.C. The refusal to bargain collectivelyThe work of the employees in any department of the respondent'sbusiness is closely interrelated, as are operations between depart-ments.There is also considerable interchange of employees betweendepartments.The evidence also shows that only those who work forthe respondent for a period of 13 weeks or more are consideredregular or permanent employees.On this evidence, we find that theregular or permanent employees of the respondent, exclusive of theoffice force, salesmen, and department heads, constitute a unit ap-propriate for the purposes of collective bargaining.These employeesare eligible to membership in the Union.On or before September 29, 1936, 70 employees had made appli-cation to join the Union and were accepted for membership.Thisnumber rose to 103 immediately after the strike was called. SamuelYamin, a certified public accountant duly appointed by the TrialExaminer, found from the pay-rolls furnished to him by therespondent that there were 105 regular or permanent employees,other than office force, salesmen, and department heads, during thesix-months' period before September 29, 1936.Upon comparisonof the list of Union members 6 with the list of permanent employ-ees,Yamin found that about 65 Union members were permanentor regular employees.'We therefore find that on or about September 29, 1936, and atall times thereafter the Union was the duly designated representa-tive of a majority of the permanent or regular employees of therespondent.Consequently the respondent had a duty to bargaincollectively with the representatives of the Union when they calledupon Whitehouse on September 29, 1936.6Board Exhibit No 16'Board ExhibitNo 16.The fairness and accuracy of the testimony in behalf of theUnion may be judged by the fact that this figuie tallied with the one given by MurrayNathan. DECISIONS AND ORDERS621This duty was not fulfilled by Whitehouse.He was told byBarron that the committee was under surveillance of the guardsand yet, he failed to call off the guards and thus make it possiblefor, the Union representative to wait.That there was no inten-tion on the part of Whitehouse to deal with the Union is con-clusively demonstrated by his failure to get in touch with the Unionrepresentatives on September 29, 1936, although the latter had lefttheir address and telephone number with him. Indeed, Whitehousemade no effort to deal with the Union even after the strike was calleduntil he was notified that a charge had been filed by the Union withthe Regional Director for the Second Region.We therefore conclude that on September 29, 1936, the respond-ent refused to bargain collectively with the Union as the representa-tive of its employees.The strike is a controversy concerning "the association or represen-tation of persons in negotiating, fixing, maintaining, changing, orseeking to arrange terms or conditions of employment . . .", andthus is a labor dispute within the meaning of Section 2, subdivision(9) of the Act.Therefore, the strikers, whose work ceased as a con-sequence of the current labor dispute, were and are employees of therespondent within the meaning of Section 2, subdivision (3) of theAct.It should further be noted that the strikers were and areemployees of the respondent within the meaning of that subdi-vision for the further reason that they struck in protest againstthe unfair labor practices of the respondent.Consequently, theobligation of the respondent to bargain collectively with the Unioncontinued after the commencement of the strike and during itsduration.Under the guidance and initiative of a representative of theRegional Office of the Second Region of the National Labor Rela-tions Board, a number of conferences were held between the repre-sentatives of the Union and Whitehouse and his counsel after thestrike was called.Several tentative agreements were drawn up butno agreement was reached.The two issues which finally causeda break in the negotiations were, first, whether the strikebreakershired by the respondent were to be discharged within 48 hours orany other reasonable time, as the Union demanded, or within a monthat the rate of ten strikebreakers a week, as the respondent insisted.The second issue was the question of the duration of the newagreement.The claim of the respondent that the strikebreakers could notbe discharged within a few days because the operations of the re-spondent would be interrupted is not tenable because the strikerswere all experienced employees and offered to work with the strike-breakers for a few days without compensation.On the issue of the 622NATIONALLABOR RELATIONS BOARDduration of the: new agreement, the original position of the re-spondent was, that the agreement should be for a six months period.The Union demand was for a one-year period. Finally, the partiesagreed on a nine months period.However, an abrupt change ofposition was then executed by the respondent. In view of the in-crease of the minimum wage per week for regular and permanentemployees from $10 to $11, the 'respondent claimed that it couldnot agree to any contract for a longer period than two months.The Union claimed that an agreement for two months would notbe sufficient to demonstrate the workability of the. new plan, espe-cially in view of the stagger system in reemploying the strikers.Under all the circumstances, we are inclined to believe that therespondent's efforts at collective bargaining during the strike weremore apparent than real.8However, in view of the fact that wehave concluded that the respondent refused to, bargain collectivelyon September 29, 1936, it is unnecessary for us to determine whetherthe respondent refused to bargain collectively with the Union duringthe duration of the strike.By refusing to bargain collectively with the representatives ofits employees, the respondent interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEOn September 29, 1936, about 145 employees were employed by therespondent.More than 100 of them went out on strike. Picketswere immediately placed outside of the respondent's place of busi-ness.The strike is still going on. Since time and speed are theessence of the respondent's business, the effect of the strike on inter-state commerce of the respondent became manifest immediately.Soon after the declaration of the strike there was a decline in the8This inference seems justified in view of the undenied testimony that during the firstconference after the strike was called, Whitehouse stated that even if the Union receiveda majority of the votes of employees in an election,he would not negotiate with theUnion.Further evidence of the irreconcilable antagonism of the respondent to the Unionis furnished by the following appeals addressed to the strikers by the respondent :"Former employees who wish to resign from the Unionmay obtain the properforms by telephoning or calling in person upon Norman W Arnheim,attorney 551Fifth Avenue.All names will be kept absolutely confidential and presented one ata time in legal manner.Employees indicating that they wish to return to work willbe notified as soon as the majority feel it safe."(Bd. Ex. No. 13.)(Italics ours.)and :.. This company will continue to do business just as previously.We have noattitude for or against unions.Anyone may belong to any just as he may belong toany church or any association without it being any of our business.Unions mayhave done a lot of good in remedying abuse in certain casesThey have no placein a business which voluntarily works on a 90%-10%division of income . . .(R. Ex. No. 1.)(Italics ours.) DECISIONS AND ORDERS623business of respondent.While for the period between August 30and September 29 the respondent shipped 6,582 sacks of mail, in themonth from September 30. to October 29, the respondent depositedwith the post office only 3,442 sacks of mail.There is also evidenceof cancellations of orders by the respondent's customersas soon asthe fact of the strike in the respondent's plant became known.Wetherefore find that the aforesaid acts of the respondent have led andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.Tnu RY1EDYThe strike in this case was called not only in protest against thedischarge of the three employees but also because of the refusalof the respondent to bargain collectively with the Union.Thiswrongful conduct accordingly took the form of a wrong against allof the employees Who Were members of the Union. In order to'restore thestatus quoas it existed prior to the time respondent com-mitted' the unfair labor practices 'ancl in order to enable the proc-esses of collective bargaining to function, it is necessary that all ofthe strikers be reinstated.If, 'because of decline in business, therespondent is unable to reinstate all of the strikers immediately,then those not so reinstated sliould be placed on a preferential- listand be reinstated on the basis of seniority as business warrants'before any new employees are, hired._CONCLUSIONS OF LAWUpon the basis of the foregoing findings of, fact the Board makesthe following conclusions of law%1.Bookkeepers, Stenographers and Accountants Union, Local No.:12646, is a labor organization within the meaning of Section 2, sub-division (5) of the Act.2.The strike of the employees of'the respondent is a ,labor dispute,within the meaning of Section 2, subdivision .(9) of the Act.3.Fournier, Lev, Mollica, and the employees of the respondentwho are on strike are employees of the respondent, within the mean=ing of Section 2, subdivision (3) of the Act.4.The respondent, by discriminating in regard to the hire andtenure of employment of Charles' Fournier; Ruth. Lev, and JohnMollica, and each of them, has: engaged in arid' is engaging in tinfairrlabor practices, within the,;meaning, of 'Section 8, subdivision '(3). ofthe Act.5.The regular and permanent.employees.of the 'respondent;.exclusive of the office force, salesmen, and department heads; constitute a'. 624NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.6.By virtue of Section 9 (a) of the Act, Bookkeepers, Stenog-raphers and Accountants Union, Local 12646, having been selectedas-their representative by a majority of the employees in. an appro-priate unit, was, on September 29, 1936, and at all times thereafterhas been, the exclusive representative of all employees in such unitfor the purposes of collective bargaining.7.The respondent by refusing to bargain collectively with therepresentative of its employees' on September 29, 1936, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (5) of the Act.8.By interfering with, restraining and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of section 8, subdivision (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, the Globe Mail Service, Inc., and its officers andagents shall:1.Cease and desist from(a)Discouraging membership in the Bookkeepers, Stenographersand Accountants Union, Local No. 12646, or any other labor organi-zation of its employees, by discharging, refusing to reinstate, orotherwise discriminating against its employees in regard to hire ortenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self organization, to form,join or assist labor organizations to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Charles Fournier, Ruth Lev, and John Mollica, andto each and every one of them, immediate and full reinstatement totheir former positions with all rights and privileges previously en-joyed, and make whole said employees for any loss of pay they hale= DECISIONS AND ORDERS625suffered by reason of the failure to reinstate them, by payment toeach of them, respectively, of a stun equal to that which each wouldnormally have earned as wages during the period from the date ofhis discharge to the date of such offer of reinstatement, less theamount earned by each of them, respectively, during such period;(b)Offer reinstatement to those of its employees who were em-ployed on September 29, 1936, who struck on that date, and who havenot since received regular and substantially equivalent employmentelsewhere, where the positions held by such employees on September29, 1936, are now filled by persons who were hired for the first timeafter the strike was called, and place all other employees who wereemployed by the respondent. on September 29, 1936, who struck onthat date, and who have not since received regular and substantiallyequivalent employment elsewhere, on a preferential list to be offeredemployment on a seniority basis if and when their labor is needed;(c)Upon request, bargain collectively with Bookkeepers, Stenog-raphers and Accountants Union, Local No. 12646, as, the exclusiverepresentative of all its permanent and regular employees, other thanoffice force, salesmen, and department heads, for the purpose of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment and other conditions of employment;(d)Post notices in conspicuous places in its place of business stat-ing that : (1) the respondent will cease and desist in the manneraforesaid; and (2) that such notices will remain posted for a periodof at least thirty (30) consecutive days from the date of posting.